. Mathews, J.
delivered the opinion of the court.
This is a case in which an undertaker of a building sues for a balance due on a written contract, and also for the value of extra labour done on said building, by the consent of the owner. The plaintiff obtained judgment in the court below, from which the defendant appealed.
It appears by the evidence of the case, that a written con*491tract was entered into by the parties, in which the plan of the house to be constructed was delineated, and which represented a building of right-angles, to be made of wood filled in with bricks. After th~ workmen ha4 prepared the timbers to be united in a rectangular edifice, according to the plan, it was found that the form of the lot on which the house was to be constructed, did not correspond with said plan, which rendered alterations necessary. The defendant was present when this discovery was made, and told the undertaker to proceed to make the necessary changes, and that he should risk nothing thereby.
Eastern District,
June 1831.
Jo a coiz~ract ~, build if the owner consent to a devi. ation from the original plan, he is liable to the under taker for such extra work as may be caused by the change.
The testimony of witnesses establishes the value of the extr?. work corresponding to the judgment of the Parish Court, which we ~believe to be well founded, both in law and the facts of the case.
It is therefore ordered, adjudged, and decreed, that the judgment of the court below be affirmed with costs, &c.